Citation Nr: 0737010	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than April 21, 2001, 
for the award of a total compensation rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jeffrey T. McGuire, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran had active service from March 1970 to November 
1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio, that granted entitlement to TDIU effective 
April 12, 2001.  The veteran filed a timely appeal to this 
decision, challenging the effective date of the award.  


FINDINGS OF FACT

1.  On November 21, 2002, the RO received a claim requesting 
entitlement to TDIU.

2.  In an April 2004 rating decision, the RO granted 
entitlement to TDIU, effective April 12, 2001, the date the 
veteran became schedularly eligible for individual 
unemployability.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 12, 
2001, for entitlement to TDIU have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.340, 
3.400, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
terms of the initial TDIU claim in February 2003, prior to 
the appealed rating decision and the May 2005 Statement of 
the Case.  An additional VCAA letter, specifically addressing 
the effective date claim, was issued in October 2005.  The 
question of whether a further VCAA letter for such 
"downstream" issues as an effective date claim following a 
grant of compensation is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held 
that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Earlier effective date.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim. The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim. 38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o). The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time. See also VAOGCPREC 12-98.  

Claims for TDIU are considered claims for increased ratings 
and are subject to the same rule.  Wood v. Derwinski, 1 Vet. 
App. 367, 369 (1991).

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable." See Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies. See Harper v. Brown, 10 Vet App 
125, 126 (1997).  

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after 
the claim is filed, the date that the increase 
is shown to have occurred (date entitlement 
arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the 
claim by a year or less, the date that the 
increase is shown to have occurred (factually 
ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the 
claim by more than a year, the date that the 
claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).

When a veteran indicates to VA that his service connected 
disabilities have made him unemployable, this is to be 
considered a claim for TDIU. See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 
2001).

In addition, with respect to TDIU claims, the Board notes 
that total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a). 
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability. Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.

In this case, a review of the veteran's claims file indicates 
that the veteran's TDIU claim was received at the RO on 
November 21, 2002.  The effective date of the claim is April 
12, 2001, the date that the veteran became schedularly 
eligible for TDIU.  In this regard, the Board notes that, in 
an April 2004 action, the RO increased the evaluation of the 
veteran's service-connected PTSD to 70 percent disabling, 
effective April 12, 2001.  The veteran's only other service-
connected disability is persistent cough, evaluated as 10 
percent disabling effective September 20, 1983.  A review of 
the veteran's claims file reveals no filing or submission 
before November 2002 that could be construed as an informal 
claim for TDIU. 

As noted above, the award of an increased rating should 
normally be effective either on the date of receipt of the 
claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  Therefore, an effective date for a claim 
for increase may only be dated a maximum of one year prior to 
the date of  a claim for increase, if and when factually 
ascertainable during that period.  

In this case, the RO assigned an effective date that is more 
than one year prior to the date of the veteran's claim.  
Therefore, no earlier effective date is warranted in this 
case.  

The veteran, however, asserts that he has been found totally 
disabled by the Social Security Administration (SSA) as of 
September 1987.  He argues this should result in total 
disability benefits as of September 1987 from VA as well.  
Records corresponding to this grant are included in the 
claims file.

In this regard, however, the Board notes that decisions of 
the Social Security Administration regarding unemployability, 
while relevant, are not controlling with respect to VA 
determinations. See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Adjudication of VA and Social Security claims is based on 
different laws and regulations.  In addition, determinations 
of the Social Security Administration are not confined to the 
veteran's service-connected disabilities, but may also 
consider nonservice-connected disorders.  For VA purposes, 
only service-connected disabilities may be considered in 
determining an award of TDIU.  And finally, the Social 
Security Administration decision and the medical evidence 
underlying that determination is dated prior to the year 
before the date the veteran filed his claim in November 2002.  
This places them outside the one year period authorized by 
the regulations for awarding an effective date earlier than 
the date of the veteran's claim.  

Based on the foregoing, the Board must deny entitlement to an 
earlier effective date for TDIU.  The Board finds that the 
veteran has been awarded an effective date of April 12, 2001, 
over one year prior to the date of his claim in November 
2002. Thus, an earlier effective date prior to April 12, 
2001, for the award of a TDIU is not in order in this case.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to an effective date earlier than April 12, 2001 
for the grant of a TDIU is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


